Citation Nr: 0733526	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for claimed peripheral 
sensory neuropathy of the upper and lower extremities, to 
include as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2007.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

With regard to the claim for service connection for 
peripheral sensory neuropathy of the upper and lower 
extremities bilaterally, to include as due to exposure to 
Agent Orange, the Board notes that acute and subacute 
peripheral neuropathy is a recognized disease associated with 
exposure to certain herbicide agents.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

However, the Board is aware that note 2 provides "for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e).  

The Board notes that, in a June 2003 VA examination report, 
the examiner concluded that the veteran's symptoms, including 
sensation of cold and hot feeling of hands and feet and 
intermittent tingling sensation of the feet with occasional 
numbness, were consistent with peripheral sensory neuropathy.  
The examiner noted that the etiology was uncertain, but 
opined that it was possible that the neuropathy was secondary 
to Agent Orange exposure in the past.  

VA outpatient treatment records from January 2003 to March 
2004 also show the veteran received treatment for symptoms 
associated with peripheral sensory neuropathy.  The Board 
observes a July 2003 VA outpatient treatment record that 
diagnosed, "symptoms consistent with peripheral 
neuropathy."  

The examiner noted that the symptoms started 30 years ago 
when the veteran was working in the military.  The examiner 
stated, "to the best of my present clinical judgment, it 
probably started after exposure to agent orange and it is 
getting worse, especially exacerbated by hypertriglyceridemia 
and hypercholesterolemia.  

During the September 2007 Board hearing, the veteran and his 
wife testified that the veteran's symptoms had been ongoing 
since his discharge from service.  While not competent to 
render a diagnosis or opinion as to medical causation, the 
veteran and his wife are certainly competent to testify to 
symptoms capable of lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Given the above, the Board finds that a more contemporaneous 
VA examination is necessary to clarify the diagnosis and 
likely etiology of the claimed condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the peripheral 
sensory neuropathy of the upper and lower 
extremities since service.  Based on the 
response, the RO must undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
peripheral neuropathy of the upper and 
lower extremities.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has current peripheral sensory 
neuropathy of the upper and lower 
extremities bilaterally that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due Agent Orange 
exposure or other event or incident of 
his period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for peripheral sensory 
neuropathy of the upper and lower 
extremities bilaterally should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.   

Then, if indicated this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



